Bloodworth, J.
The inspector of buildings of the city of Atlanta, upon an application made by B. H. Kitchens, granted to him a permit to erect an apartment house in a district which, under the ordinances of the city, had been zoned for residential purposes. C. S. Noland and other citizens who resided in the locality of the proposed apartment house appealed to the Board of Zoning Appeals of the city. That board declined to grant the appeal. Thereupon Noland et al. petitioned the superior court of Fulton county for the writ of certiorari to review the judgment of the Board of Zoning Appeals. The judge of the superior' court to whom the petition was presented declined to sanction the writ. Noland et al. then sued out the present writ of error to review the order of the judge of the superior court.
Hnder the rulings in Smith v. Atlanta, 161 Ga. 769 (132 S. E. *81466), Morrow v. Atlanta, 162 Ga. 228 (133 S. E. 345), and City of Atlanta v. Smith, 165 Ga. 146 (140 S. E. 369), the judge of the superior court did not err when he refused to sanction the petition for certiorari.

Judgment affirmed.


Broyles, G. J., and Lulce, J., concur.